In an action, inter alia, to recover damages for breach of a collective bargaining agreement, the defendant Great Neck Teachers Association, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Molloy, J.), dated January 22, 1992, as granted the motion of the defendant Board of Education of the *728Great Neck Union Free School District, made at the close of evidence, to dismiss its cross claims for contribution or indemnification.
Ordered that the appeal is dismissed, as academic, without costs or disbursements.
This appeal is academic in light of this Court’s decision and order in a related appeal (see, Hoerger v Board of Educ., 215 AD2d 728 [decided herewith]). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.